DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-9 are pending and under consideration for patentability; claim 5 has been amended.

Response to Arguments
Applicant’s arguments, see pages 5-9, filed 01 February 2021, with respect to the rejections of claims 1-9 under 35 U.S.C. 103 using the primary references of Seymour-2013 and Seymour-2011, have been fully considered and are persuasive.  Therefore, the corresponding rejections have been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of Mercanzini et al. (US 2014/0303703 A1). 
Due to the new grounds of rejection presented herein and the claims remaining substantially as previously filed, this Office Action has been made NON-FINAL.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mercanzini et al. (US 2014/0303703 A1).
Regarding claims 1 and 8, Mercanzini describes a cylindrical microelectrode array 100, comprising
an elongated cylindrical core (figure 11B, the Examiner interprets lumen 424 of cylindrical member 422 as being analogous to the elongated cylindrical core as claimed) 
a multilayer structure conformally folded around and affixed to the cylindrical core so as to extend between opposite ends thereof, said multilayer structure having integrated sections (figure 11A, multilayer structure comprising microelectrode array assembly 260, cable section 428, and electrical contacts 426) comprising
an electrode section (figure 11A, distal or left end of probe) having a plurality of electrodes (figure 11A, microelectrode array assembly 260) exposed through electrically insulating layers ([0088]: “A microfabrication procedure can be used to implement electrically conductive traces within an insulative substrate to form any of the microelectrode array devices described herein”; [0108]: “Such a MEMS film device 180 can be prepared from a substantially electrically insulative planar substrate 182 onto which the electrically conductive elements are formed…dielectric planar 
a connector section (figures 11A, proximal or right end of probe) having a plurality of conductive contacts 426 exposed through electrically insulating layers for interfacing with external electronics (figure 1, cylindrical contacts 106 analogous to figure 11A, contacts 426; [0085]: “electric activity can be further conducted to one or more of the cylindrical contacts 106 through the internal electrical conductors 108…one or more of the cylindrical contacts 106, in turn, can be connected to one or more additional medical devices for further processing of the detected electrical activity”), and conformally folded around and affixed to a second one of the opposite ends of said elongated cylindrical core (figure 11A, cylindrical contacts 426 are folded around the elongated core 424; please see Examiner’s explanation and interpretation of the “conformally folded” limitation below)
a cable section 428 connecting between the electrode and connector sections (figures 11A-C) and conformally folded around and affixed to the elongated cylindrical core between the opposite ends thereof (figure 11B shows electrical conductors 428 folded around lumen 242 of cylindrical member 422; [0125]: “helically wound internal electrical conductors 428 
Regarding claim 8 in particular, Mercanzini describes the method of fabricating the cylindrical microelectrode array in the section entitled “Fabrication Methods,” which starts on paragraph [0179] of the publication.  
Regarding claims 1 and 8, although Mercanzini describes the use of bond pads 242, 244, and 436 in relation to the microelectrode array assembly (figures 9-11B), Mercanzini does not explicitly disclose wherein the connector section comprises conductive bond pads.  When describing the connector section, for example in figures 18A-B, Mercanzini does, however, state that “each of the elongated helically wound internal electrical conductors 428 is connected to a respective one of the four cylindrical contacts 426…electrical contact can be maintained through bonding, soldering, conductive adhesives, mechanical fasteners, or any combination or suitable contact means to maintain electrical conductivity between the cylindrical contact 426 and the respective internal electrical conductor 428” ([0159], emphasis added).  Therefore, as Mercanzini describes the advantages of bond pads in microelectrode devices, and 
Mercanzini also does not explicitly disclose wherein the cylindrical contacts 106 are “conformally folded around” the elongated core, but rather accounts for this design by forming the contacts in a cylindrical shape (for example, please see Mercanzini’s figures 18A and 18B, in addition to those figures and passages cited above, in which contacts 426 appear to be conformally folded around central lumen 424).  As such, in the event that any modification would be necessary to Mercanzini’s device in order to 
For the elements described above, Mercanzini describes different embodiments with show the various features highlighted above.  Mercanzini also describes that “various features of the embodiments that have been described may be combined in various ways to produce numerous additional embodiments” ([0240], [0243]).  Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine the various features of the embodiments described above, as doing so advantageously allows for the fabrication of a single microelectrode array that can record data, stimulate a patient, and communicate with other implanted and external devices in a safe and secure manner.  
Regarding claim 2, Mercanzini describes wherein the electrode section of the multilayer structure has a substantially rectangular planar layout so that opposite longitudinal edges of the electrode section connect to form a seam when conformally folded around and affixed to the cylindrical core ([0147]). 
Regarding claims 3 and 9, Mercanzini describes wherein the cable section of the multilayer structure is helically coiled around the cylindrical core (figures 11A-C). 
Regarding claim 6, Mercanzini describes wherein the cable section includes a plurality of multilayer strands (figure 11B, electrical conductors 428) extending between 
Regarding claim 7, Mercanzini describes wherein the elongated cylindrical core is hollow to receive a stylet therein ([0126]). 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mercanzini in view of Skinner et al. (US 2015/0080882 A1).  
Regarding claim 4, Mercanzini suggests the cylindrical microelectrode array of claim 1, including wherein the cable section of the multilayer structure is helically coiled around the cylindrical core (figures 11A-C), but Mercanzini does not explicitly disclose wherein the electrode is helically coiled around the cylindrical core.  However, Skinner also describes electrode array, including a helically coiled electrode ([0032] - [0033]).  As Skinner is also directed towards electrode arrays and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a helical electrode, similar to that described by Skinner, when using the cylindrical microelectrode array described by Mercanzini, as doing so advantageously allows for a compact design while maintaining reliable connections between the electrical components.
Regarding claim 5, Skinner describes wherein a cable section of the electrode has a planar layout that is non-polygonal spiral (figure 12A).   

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Due to the new grounds of rejection presented herein and the claims remaining substantially as previously filed, this Office Action has been made NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792